Case 1:18-cv-01382-CMH-TCB Document 1-2 Filed 11/05/18 Page 1 of 9 PageID# 23




                       Exhibit 1
8/21/2018    Case 1:18-cv-01382-CMH-TCB Document
                                           Trademark1-2
                                                     StatusFiled 11/05/18
                                                           & Document Retrieval Page 2 of 9 PageID# 24


   TSDR now includes a Post Registration Maintenance Tab that appears as a third tab next to the "Status" and "Document" tabs for registered marks. The tab will not
   appear if the mark is not registered.

   The information provided on the Post Registration Maintenance Tab, including due dates for maintenance documents and status of renewal and declaration of use filings,
   is provided as a courtesy and may not be current due to system issues.

   Trademark owners should not rely on the Post Registration Maintenance Tab to determine their maintenance obligations and deadlines.



    STATUS        DOCUMENTS            MAINTENANCE                                                                                                    Back to Search                  Print

                    Generated on: This page was generated by TSDR on 2018-08-21 12:50:30 EDT

                         Mark: JUUL




               US Serial Number: 86156947                                                                    Application Filing Date: Jan. 03, 2014

        US Registration Number: 4818664                                                                            Registration Date: Sep. 22, 2015

                          Register: Principal

                        Mark Type: Trademark

             TM5 Common Status                                                                    LIVE/REGISTRATION/Issued and Active
                    Descriptor:
                                                                                                  The trademark application has been registered with the Office.



                            Status: Registered. The registration date is used to determine when post-registration maintenance documents are due.

                      Status Date: Sep. 22, 2015

                 Publication Date: Dec. 02, 2014                                                           Notice of Allowance Date: Jan. 27, 2015


   Mark Information

           Mark Literal Elements: JUUL

      Standard Character Claim: Yes. The mark consists of standard characters without claim to any particular font style, size, or color.

              Mark Drawing Type: 4 - STANDARD CHARACTER MARK


   Related Properties Information

       International Registration 1262817
                        Number:

    International Application(s) A0051392/1262817
  /Registration(s) Based on this
                      Property:


   Foreign Information

                 Priority Claimed: Yes

   Foreign Application Number: 47067                                                                      Foreign Application Filing Jul. 09, 2013
                                                                                                                              Date:

                         Foreign TRINIDAD AND TOBAGO
         Application/Registration
                        Country:


   Goods and Services

 Note:
 The following symbols indicate that the registrant/owner has amended the goods/services:
         Brackets [..] indicate deleted goods/services;
         Double parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
         Asterisks *..* identify additional (new) wording in the goods/services.
                               For: Electronic cigarettes; electronic smoking vaporizers, namely, electronic cigarettes; tobacco substitutes in liquid solution form other than for medical
                                    purposes for electronic cigarettes

          International Class(es): 034 - Primary Class                                                                  U.S Class(es): 002, 008, 009, 017

                     Class Status: ACTIVE

                             Basis: 1(a)


https://tsdr.uspto.gov/#caseNumber=4818664&caseSearchType=US_APPLICATION&caseType=DEFAULT&searchType=statusSearch                                                                             1/3
8/21/2018    Case 1:18-cv-01382-CMH-TCB Document
                                           Trademark1-2
                                                     StatusFiled 11/05/18
                                                           & Document Retrieval Page 3 of 9 PageID# 25
                        First Use: Jun. 01, 2015                                                                   Use in Commerce: Jun. 01, 2015

                             For: Electronic cigarette refill liquids, namely, chemical flavorings in liquid form used to refill electronic cigarettes; cartridges sold filled with chemical flavorings
                                  in liquid form for electronic cigarettes

          International Class(es): 030 - Primary Class                                                                  U.S Class(es): 046

                     Class Status: ACTIVE

                           Basis: 1(a)

                        First Use: Jun. 01, 2015                                                                   Use in Commerce: Jun. 01, 2015

                             For: Nicotine-based liquid, namely, liquid nicotine used to refill electronic cigarettes; cartridges sold filled with liquid nicotine for electronic cigarettes

          International Class(es): 001 - Primary Class                                                                  U.S Class(es): 001, 005, 006, 010, 026, 046

                     Class Status: ACTIVE

                           Basis: 1(a)

                        First Use: Jun. 01, 2015                                                                   Use in Commerce: Jun. 01, 2015


    Basis Information (Case Level)

                      Filed Use: No                                                Currently Use: Yes                                                  Amended Use: No

                       Filed ITU: Yes                                               Currently ITU: No                                                   Amended ITU: No

                      Filed 44D: Yes                                               Currently 44D: No                                                   Amended 44D: No

                      Filed 44E: No                                                Currently 44E: No                                                   Amended 44E: No

                      Filed 66A: No                                                Currently 66A: No

                  Filed No Basis: No                                         Currently No Basis: No


    Current Owner(s) Information

                    Owner Name: JUUL LABS, INC.

                  Owner Address: 560 20th Street, Building 104
                                 San Francisco, CALIFORNIA UNITED STATES 94107

                 Legal Entity Type: CORPORATION                                                              State or Country Where DELAWARE
                                                                                                                           Organized:


    Attorney/Correspondence Information

 Attorney of Record

                  Docket Number: 35196-TM1014

 Correspondent

 Correspondent Name/Address: Alyssa Worsham
                             WILSON SONSINI GOODRICH & ROSATI
                                   650 PAGE MILL RD
                                   PALO ALTO, CALIFORNIA UNITED STATES 94304-1050

                           Phone: 650-493-9300                                                                                     Fax: 650-493-6811

           Correspondent e-mail: trademarks@wsgr.com                                                           Correspondent e-mail Yes
                                                                                                                        Authorized:

 Domestic Representative - Not Found


    Prosecution History

 Date                                   Description                                                                                                             Proceeding Number

 Aug. 11, 2018                          NEW CERTIFICATE ISSUED, SEC. 7D                                                                                         71378

 Aug. 10, 2018                          CASE ASSIGNED TO POST REGISTRATION PARALEGAL                                                                            71378

 Jul. 20, 2018                          TEAS SECTION 7 REQUEST RECEIVED

 Mar. 28, 2018                          APPLICANT/CORRESPONDENCE CHANGES (NON-RESPONSIVE) ENTERED                                                               88888

 Mar. 28, 2018                          TEAS CHANGE OF OWNER ADDRESS RECEIVED

 Aug. 16, 2017                          AUTOMATIC UPDATE OF ASSIGNMENT OF OWNERSHIP

 Dec. 09, 2015                          CERTIFICATE OF CORRECTION ISSUED                                                                                        67603

 Nov. 24, 2015                          CASE ASSIGNED TO POST REGISTRATION PARALEGAL                                                                            67603

 Nov. 05, 2015                          TEAS SECTION 7 REQUEST RECEIVED

 Sep. 22, 2015                          REGISTERED-PRINCIPAL REGISTER

https://tsdr.uspto.gov/#caseNumber=4818664&caseSearchType=US_APPLICATION&caseType=DEFAULT&searchType=statusSearch                                                                                    2/3
8/21/2018    Case 1:18-cv-01382-CMH-TCB Document
                                           Trademark1-2
                                                     StatusFiled 11/05/18
                                                           & Document Retrieval Page 4 of 9 PageID# 26
 Aug. 18, 2015                           NOTICE OF ACCEPTANCE OF STATEMENT OF USE E-MAILED

 Aug. 17, 2015                           ALLOWED PRINCIPAL REGISTER - SOU ACCEPTED

 Aug. 13, 2015                           NOTICE OF APPROVAL OF EXTENSION REQUEST E-MAILED

 Aug. 12, 2015                           STATEMENT OF USE PROCESSING COMPLETE                                                                      65362

 Aug. 12, 2015                           EXTENSION 1 GRANTED                                                                                       65362

 Jul. 22, 2015                           EXTENSION 1 FILED                                                                                         65362

 Jul. 22, 2015                           USE AMENDMENT FILED                                                                                       65362

 Aug. 10, 2015                           CASE ASSIGNED TO INTENT TO USE PARALEGAL                                                                  65362

 Aug. 07, 2015                           CASE ASSIGNED TO INTENT TO USE PARALEGAL                                                                  70458

 Jul. 22, 2015                           TEAS EXTENSION RECEIVED

 Jul. 22, 2015                           TEAS STATEMENT OF USE RECEIVED

 Feb. 25, 2015                           AUTOMATIC UPDATE OF ASSIGNMENT OF OWNERSHIP

 Jan. 27, 2015                           NOA E-MAILED - SOU REQUIRED FROM APPLICANT

 Dec. 02, 2014                           OFFICIAL GAZETTE PUBLICATION CONFIRMATION E-MAILED

 Dec. 02, 2014                           PUBLISHED FOR OPPOSITION

 Nov. 12, 2014                           NOTIFICATION OF NOTICE OF PUBLICATION E-MAILED

 Oct. 28, 2014                           LAW OFFICE PUBLICATION REVIEW COMPLETED                                                                   68123

 Oct. 28, 2014                           ASSIGNED TO LIE                                                                                           68123

 Oct. 08, 2014                           APPROVED FOR PUB - PRINCIPAL REGISTER

 Oct. 08, 2014                           EXAMINER'S AMENDMENT ENTERED                                                                              88888

 Oct. 08, 2014                           NOTIFICATION OF EXAMINERS AMENDMENT E-MAILED                                                              6328

 Oct. 08, 2014                           EXAMINERS AMENDMENT E-MAILED                                                                              6328

 Oct. 08, 2014                           EXAMINERS AMENDMENT -WRITTEN                                                                              73349

 Oct. 03, 2014                           TEAS/EMAIL CORRESPONDENCE ENTERED                                                                         88889

 Oct. 02, 2014                           CORRESPONDENCE RECEIVED IN LAW OFFICE                                                                     88889

 Oct. 02, 2014                           TEAS RESPONSE TO OFFICE ACTION RECEIVED

 Apr. 04, 2014                           NOTIFICATION OF NON-FINAL ACTION E-MAILED                                                                 6325

 Apr. 04, 2014                           NON-FINAL ACTION E-MAILED                                                                                 6325

 Apr. 04, 2014                           NON-FINAL ACTION WRITTEN                                                                                  73349

 Apr. 04, 2014                           ASSIGNED TO EXAMINER                                                                                      73349

 Jan. 16, 2014                           NEW APPLICATION OFFICE SUPPLIED DATA ENTERED IN TRAM

 Jan. 07, 2014                           NEW APPLICATION ENTERED IN TRAM


    Maintenance Filings or Post Registration Information

         Change in Registration: Yes

                Amendment to a Issue New Certificate to: JUUL LABS, INC. (DELAWARE CORPORATION) 560 20th Street, Building 104 SAN FRANCISCO, CALIFORNIA 94107
            Registration/Renewal
                       Certificate:

                 Correction made to A claim of priority based on Trinidad and Tobago application no. 47067, filed 7/09/2013, should be inserted.
                       Registration:


    TM Staff and Location Information

 TM Staff Information - None

 File Location

                  Current Location: TMEG LAW OFFICE 109                                                          Date in Location: Aug. 11, 2018


    Assignment Abstract Of Title Information - Click to Load


    Proceedings - Click to Load




https://tsdr.uspto.gov/#caseNumber=4818664&caseSearchType=US_APPLICATION&caseType=DEFAULT&searchType=statusSearch                                               3/3
8/21/2018    Case 1:18-cv-01382-CMH-TCB Document 1-2Search
                                              Status   Filed   11/05/18 Page 5 of 9 PageID# 27
                                                           SN 4898257


   TSDR now includes a Post Registration Maintenance Tab that appears as a third tab next to the "Status" and "Document" tabs for registered marks. The tab will not
   appear if the mark is not registered.

   The information provided on the Post Registration Maintenance Tab, including due dates for maintenance documents and status of renewal and declaration of use filings,
   is provided as a courtesy and may not be current due to system issues.

   Trademark owners should not rely on the Post Registration Maintenance Tab to determine their maintenance obligations and deadlines.



    STATUS        DOCUMENTS            MAINTENANCE                                                                                                         Back to Search                    Print

                    Generated on: This page was generated by TSDR on 2018-08-21 12:52:59 EDT

                         Mark: JUUL




               US Serial Number: 86683423                                                                      Application Filing Date: Jul. 06, 2015

        US Registration Number: 4898257                                                                              Registration Date: Feb. 09, 2016

                Filed as TEAS RF: Yes                                                                              Currently TEAS RF: Yes

                          Register: Principal

                        Mark Type: Trademark

             TM5 Common Status                                                                     LIVE/REGISTRATION/Issued and Active
                    Descriptor:
                                                                                                   The trademark application has been registered with the Office.



                            Status: Registered. The registration date is used to determine when post-registration maintenance documents are due.

                      Status Date: Feb. 09, 2016

                 Publication Date: Nov. 24, 2015


   Mark Information

           Mark Literal Elements: JUUL

      Standard Character Claim: No

              Mark Drawing Type: 5 - AN ILLUSTRATION DRAWING WITH WORD(S) /LETTER(S)/ NUMBER(S) INSTYLIZED FORM

             Description of Mark: The mark consists of the term "JUUL" in stylized lettering.

                Color(s) Claimed: Color is not claimed as a feature of the mark.


   Goods and Services

 Note:
 The following symbols indicate that the registrant/owner has amended the goods/services:
         Brackets [..] indicate deleted goods/services;
         Double parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
         Asterisks *..* identify additional (new) wording in the goods/services.
                               For: nicotine-based liquid, namely, liquid nicotine used to refill electronic cigarettes; cartridges sold filled with liquid nicotine for electronic cigarettes; electronic
                                    cigarette refill liquids, namely, chemical flavorings in liquid form used to refill electronic cigarettes; cartridges sold filled with chemical flavorings in liquid
                                    form for electronic cigarettes; electronic cigarettes; electronic smoking vaporizers, namely, electronic cigarettes; tobacco substitutes in liquid solution form
                                    other than for medical purposes for electronic cigarettes

          International Class(es): 034 - Primary Class                                                                    U.S Class(es): 002, 008, 009, 017

                     Class Status: ACTIVE

                             Basis: 1(a)

                         First Use: Jun. 01, 2015                                                                    Use in Commerce: Jun. 01, 2015


   Basis Information (Case Level)

                       Filed Use: Yes                                                Currently Use: Yes                                                  Amended Use: No

                       Filed ITU: No                                                  Currently ITU: No                                                   Amended ITU: No

                       Filed 44D: No                                                 Currently 44D: No                                                   Amended 44D: No

                       Filed 44E: No                                                 Currently 44E: No                                                   Amended 44E: No


https://tsdr.uspto.gov/#caseNumber=4898257&caseSearchType=US_APPLICATION&caseType=DEFAULT&searchType=statusSearch                                                                                       1/2
8/21/2018    Case 1:18-cv-01382-CMH-TCB Document 1-2Search
                                              Status   Filed   11/05/18 Page 6 of 9 PageID# 28
                                                           SN 4898257
                      Filed 66A: No                                      Currently 66A: No

                  Filed No Basis: No                                Currently No Basis: No


    Current Owner(s) Information

                    Owner Name: JUUL LABS, INC.

                  Owner Address: 560 20th Street, Building 104
                                    San Francisco, CALIFORNIA UNITED STATES 94107

                 Legal Entity Type: CORPORATION                                              State or Country Where DELAWARE
                                                                                                        Organized:


    Attorney/Correspondence Information

 Attorney of Record

                   Attorney Name: Nathan E. Ferguson                                               Docket Number: 35196-TM1028

          Attorney Primary Email trademarks@wsgr.com                                     Attorney Email Authorized: Yes
                         Address:

 Correspondent

 Correspondent Name/Address: NATHAN E. FERGUSON
                             Wilson Sonsini Goodrich & Rosati
                             650 Page Mill Rd
                             Palo Alto, CALIFORNIA UNITED STATES 94304-1050

                           Phone: 650-493-9300                                                                Fax: 650-493-6811

           Correspondent e-mail: trademarks@wsgr.com                                          Correspondent e-mail Yes
                                                                                                       Authorized:

 Domestic Representative - Not Found


    Prosecution History

 Date                                  Description                                                                                  Proceeding Number

 Jul. 25, 2018                         TEAS SECTION 7 REQUEST RECEIVED

 Mar. 28, 2018                         APPLICANT/CORRESPONDENCE CHANGES (NON-RESPONSIVE) ENTERED                                    88888

 Mar. 28, 2018                         TEAS CHANGE OF OWNER ADDRESS RECEIVED

 Aug. 16, 2017                         AUTOMATIC UPDATE OF ASSIGNMENT OF OWNERSHIP

 Feb. 09, 2016                         REGISTERED-PRINCIPAL REGISTER

 Nov. 24, 2015                         OFFICIAL GAZETTE PUBLICATION CONFIRMATION E-MAILED

 Nov. 24, 2015                         PUBLISHED FOR OPPOSITION

 Nov. 04, 2015                         NOTIFICATION OF NOTICE OF PUBLICATION E-MAILED

 Oct. 19, 2015                         APPROVED FOR PUB - PRINCIPAL REGISTER

 Oct. 15, 2015                         ASSIGNED TO EXAMINER                                                                         74825

 Jul. 09, 2015                         NEW APPLICATION OFFICE SUPPLIED DATA ENTERED IN TRAM

 Jul. 09, 2015                         NEW APPLICATION ENTERED IN TRAM


    TM Staff and Location Information

 TM Staff Information - None

 File Location

                 Current Location: PUBLICATION AND ISSUE SECTION                                  Date in Location: Feb. 09, 2016


    Assignment Abstract Of Title Information - Click to Load


    Proceedings - Click to Load




https://tsdr.uspto.gov/#caseNumber=4898257&caseSearchType=US_APPLICATION&caseType=DEFAULT&searchType=statusSearch                                       2/2
8/21/2018    Case 1:18-cv-01382-CMH-TCB Document 1-2Search
                                              Status   Filed   11/05/18 Page 7 of 9 PageID# 29
                                                           SN 5304697


   TSDR now includes a Post Registration Maintenance Tab that appears as a third tab next to the "Status" and "Document" tabs for registered marks. The tab will not
   appear if the mark is not registered.

   The information provided on the Post Registration Maintenance Tab, including due dates for maintenance documents and status of renewal and declaration of use filings,
   is provided as a courtesy and may not be current due to system issues.

   Trademark owners should not rely on the Post Registration Maintenance Tab to determine their maintenance obligations and deadlines.



    STATUS         DOCUMENTS           MAINTENANCE                                                                                                         Back to Search                    Print

                    Generated on: This page was generated by TSDR on 2018-08-21 12:53:36 EDT

                          Mark:




               US Serial Number: 87154443                                                                      Application Filing Date: Aug. 29, 2016

         US Registration Number: 5304697                                                                             Registration Date: Oct. 10, 2017

                Filed as TEAS RF: Yes                                                                              Currently TEAS RF: Yes

                          Register: Principal

                        Mark Type: Trademark

             TM5 Common Status                                                                     LIVE/REGISTRATION/Issued and Active
                    Descriptor:
                                                                                                   The trademark application has been registered with the Office.



                            Status: Registered. The registration date is used to determine when post-registration maintenance documents are due.

                      Status Date: Oct. 10, 2017

                 Publication Date: Jul. 25, 2017


   Mark Information

           Mark Literal Elements: None

      Standard Character Claim: No

              Mark Drawing Type: 2 - AN ILLUSTRATION DRAWING WITHOUT ANY WORDS(S)/ LETTER(S)/NUMBER(S)

             Description of Mark: The mark is two-dimensional and consists of a vertical rectangle with an elongated hexagon shape inside the rectangle with the hexagon located at
                                  approximately the center of the rectangle.

                Color(s) Claimed: Color is not claimed as a feature of the mark.

          Design Search Code(s): 26.11.02 - Plain single line rectangles; Rectangles (single line)
                                 26.11.21 - Rectangles that are completely or partially shaded
                                 26.15.02 - Polygons (plain, single line); Plain single or multiple line polygons


   Goods and Services

 Note:
 The following symbols indicate that the registrant/owner has amended the goods/services:
         Brackets [..] indicate deleted goods/services;
         Double parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
         Asterisks *..* identify additional (new) wording in the goods/services.
                               For: nicotine-based liquid, namely, liquid nicotine used to refill electronic cigarettes; cartridges sold filled with liquid nicotine for electronic cigarettes; electronic
                                    cigarette refill liquids, namely, chemical flavorings in liquid form used to refill electronic cigarettes; cartridges sold filled with chemical flavorings in liquid
                                    form for electronic cigarettes; electronic cigarettes; electronic smoking vaporizers, namely, electronic cigarettes; tobacco substitutes in liquid solution form
                                      other than for medical purposes for electronic cigarettes

          International Class(es): 034 - Primary Class                                                                    U.S Class(es): 002, 008, 009, 017

                     Class Status: ACTIVE

                             Basis: 1(a)

                         First Use: Mar. 28, 2016                                                                    Use in Commerce: Mar. 28, 2016


   Basis Information (Case Level)

https://tsdr.uspto.gov/#caseNumber=5304697&caseSearchType=US_APPLICATION&caseType=DEFAULT&searchType=statusSearch                                                                                       1/3
8/21/2018    Case 1:18-cv-01382-CMH-TCB Document 1-2Search
                                              Status   Filed   11/05/18 Page 8 of 9 PageID# 30
                                                           SN 5304697

                      Filed Use: Yes                                     Currently Use: Yes                                     Amended Use: No

                       Filed ITU: No                                     Currently ITU: No                                      Amended ITU: No

                      Filed 44D: No                                      Currently 44D: No                                      Amended 44D: No

                      Filed 44E: No                                      Currently 44E: No                                      Amended 44E: No

                      Filed 66A: No                                      Currently 66A: No

                  Filed No Basis: No                               Currently No Basis: No


    Current Owner(s) Information

                    Owner Name: JUUL LABS, INC.

                  Owner Address: 560 20th Street, Building 104
                                   San Francisco, CALIFORNIA UNITED STATES 94107

                 Legal Entity Type: CORPORATION                                               State or Country Where DELAWARE
                                                                                                         Organized:


    Attorney/Correspondence Information

 Attorney of Record

                   Attorney Name: Aaron D. Hendelman                                                Docket Number: 35196-TM1034

          Attorney Primary Email trademarks@wsgr.com                                      Attorney Email Authorized: Yes
                       Address:

 Correspondent

 Correspondent Name/Address: NATHAN E. FERGUSON
                             WILSON SONSINI GOODRICH & ROSATI
                                   650 PAGE MILL ROAD
                                   PALO ALTO, CALIFORNIA UNITED STATES 94304-1050

                           Phone: 650-493-9300                                                                 Fax: 650-493-6811

           Correspondent e-mail: trademarks@wsgr.com                                           Correspondent e-mail Yes
                                                                                                        Authorized:

 Domestic Representative - Not Found


    Prosecution History

 Date                                  Description                                                                                    Proceeding Number

 Mar. 28, 2018                         APPLICANT/CORRESPONDENCE CHANGES (NON-RESPONSIVE) ENTERED                                      88888

 Mar. 28, 2018                         TEAS CHANGE OF OWNER ADDRESS RECEIVED

 Oct. 10, 2017                         REGISTERED-PRINCIPAL REGISTER

 Aug. 16, 2017                         AUTOMATIC UPDATE OF ASSIGNMENT OF OWNERSHIP

 Jul. 25, 2017                         OFFICIAL GAZETTE PUBLICATION CONFIRMATION E-MAILED

 Jul. 25, 2017                         PUBLISHED FOR OPPOSITION

 Jul. 05, 2017                         NOTIFICATION OF NOTICE OF PUBLICATION E-MAILED

 Jun. 14, 2017                         APPROVED FOR PUB - PRINCIPAL REGISTER

 Jun. 02, 2017                         EXAMINER'S AMENDMENT ENTERED                                                                   88888

 Jun. 02, 2017                         NOTIFICATION OF EXAMINERS AMENDMENT E-MAILED                                                   6328

 Jun. 02, 2017                         EXAMINERS AMENDMENT E-MAILED                                                                   6328

 Jun. 02, 2017                         EXAMINERS AMENDMENT -WRITTEN                                                                   89009

 May 13, 2017                          TEAS/EMAIL CORRESPONDENCE ENTERED                                                              88889

 May 12, 2017                          CORRESPONDENCE RECEIVED IN LAW OFFICE                                                          88889

 May 12, 2017                          TEAS RESPONSE TO OFFICE ACTION RECEIVED

 Nov. 15, 2016                         NOTIFICATION OF NON-FINAL ACTION E-MAILED                                                      6325

 Nov. 15, 2016                         NON-FINAL ACTION E-MAILED                                                                      6325

 Nov. 15, 2016                         NON-FINAL ACTION WRITTEN                                                                       89009

 Nov. 08, 2016                         ASSIGNED TO EXAMINER                                                                           89009

 Sep. 03, 2016                         NOTICE OF DESIGN SEARCH CODE E-MAILED

 Sep. 02, 2016                         NEW APPLICATION OFFICE SUPPLIED DATA ENTERED IN TRAM

 Sep. 01, 2016                         NEW APPLICATION ENTERED IN TRAM




https://tsdr.uspto.gov/#caseNumber=5304697&caseSearchType=US_APPLICATION&caseType=DEFAULT&searchType=statusSearch                                         2/3
8/21/2018   Case 1:18-cv-01382-CMH-TCB Document 1-2Search
                                             Status   Filed   11/05/18 Page 9 of 9 PageID# 31
                                                          SN 5304697

   TM Staff and Location Information

 TM Staff Information - None

 File Location

                 Current Location: PUBLICATION AND ISSUE SECTION             Date in Location: Oct. 10, 2017


   Assignment Abstract Of Title Information - Click to Load


   Proceedings - Click to Load




https://tsdr.uspto.gov/#caseNumber=5304697&caseSearchType=US_APPLICATION&caseType=DEFAULT&searchType=statusSearch   3/3
